622 S.E.2d 337 (2005)
280 Ga. 56
In the Matter of Mark Sherman FRASER.
No. S06Y0306.
Supreme Court of Georgia.
November 21, 2005.
Gene Chapman, Assistant General Counsel State Bar, William P. Smith, III, General Counsel State Bar, for State Bar of Georgia.
*338 PER CURIAM.
This disciplinary matter is before the Court on the Report and Recommendation of the special master recommending that Respondent Mark Sherman Fraser be suspended for nine months with conditions on reinstatement for his violations of Rules 1.15(I)(a) and (II)(b) of Bar Rule 4-102(d) of the Georgia Rules of Professional Conduct. A violation of either rule is punishable by disbarment. As neither party has requested review by the Review Panel, both parties have waived any right they may have under the rules to file exceptions with or make request for oral argument to this Court. Bar Rule 4-217(c).
The special master signed the findings of fact and conclusions of law for this matter on December 6, 2004, subsequent to Fraser's failure to respond to the State Bar's formal complaint. A hearing, however, was held on January 5, 2005, at which Fraser did not dispute that between December 10, 2003 and December 17, 2003, he had written six checks in varying amounts totaling approximately $218 on his firm's escrow account and that the checks were dishonored for insufficient funds. Subsequent to the hearing, the special master entered a Report and Recommendation based on the earlier findings of facts and conclusions of law.
We have reviewed the record and agree with the special master that, by his conduct in this matter, Fraser violated Rules 1.15(I)(a) and (II)(b). Accordingly, for those violations, Fraser hereby is suspended from the practice of law for nine months. Furthermore, reinstatement shall only be by order of this Court and prior to any such reinstatement, Fraser must petition the Review Panel for certification for any request for readmission following nine months, and as a condition for any petition for reinstatement, Fraser must show that he has attended a current Ethics School program and submit an audit of his escrow account for the three-year period prior to July 7, 2004. Fraser is reminded of his duties under Bar Rule 4-219(c).
Nine-month suspension with conditions upon reinstatement.
All the Justices concur.